


Exhibit 10.10

 

December 2014

 

Valmont Industries, Inc.

Restricted Stock Unit Award
Grant of Award and Terms and Conditions of Award

 

Employee Name

 

John Q. Smith

 

 

 

Grant Date

 

 

 

 

 

Number of Restricted Stock Units

 

xx

 

 

 

Vesting Date

 

Three years from Grant Date

 

 

 

Effect of Termination of Employment

 

See Section 2

 

 

 

Governing Plan

 

2013 Valmont Stock Plan (the “Plan”)

 

1.              Award.

 

Valmont Industries, Inc. (Valmont or the Company) is granting to you, subject to
your acceptance of the terms and conditions of this agreement, the right to
receive in the future [xx] shares of Valmont Common Stock.  Before the shares
are vested and delivered to you, they are referred to in this agreement as the
“Restricted Stock Units.”

 

Note: Capitalized words used in this agreement are defined in the Plan or
defined in this agreement. A copy of the Plan has previously been provided to
you or may be obtained by contacting Valmont.

 

2.              Vesting Schedule.

 

a.              The Restricted Stock Units will become vested on the third
anniversary of the Grant Date (the “Vesting Date”).

 

b.              In the event your employment is terminated before the third
anniversary on account of:

 

i.                  death,

ii.               disability, i.e., you becoming eligible to receive income
replacement benefits for a period of not less than six months under Valmont’s
long term disability plan, or

iii.            involuntary termination (other than for Cause as defined below)
within twelve (12) months after a Change of Control,

 

your Restricted Stock Units will immediately vest.

 

c.               In the event you voluntarily terminate your employment (i) on
or after attaining age sixty-two (62) (“retirement”), (ii) if you had attained
age 62 with at least five years of employment with Valmont on the Grant Date,
and (iii) at least one year after the Grant Date, your rights to the Restricted
Stock Units will be prorated based on the number of full months from the Grant
Date to your retirement date divided by the number of months between the Grant
Date and the Vesting Date.

 

d.              Other than the events contemplated in Section 2(b) or
2(c) above, the Restricted Stock Units will be forfeited on your voluntary or
involuntary termination of employment.

 

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Cause” shall mean: (i) your indictment,
conviction, or plea of guilty or nolo contendere to a misdemeanor involving
moral turpitude, or a felony, (ii) your breach of your duties to Valmont which
causes material financial loss or disrepute to Valmont, which is not cured
within five (5) days following your receipt of written notice from the Chief
Executive Officer or his designee, or (iii) your failure to act at all times in
the best interests of Valmont or to carry out the duties of your position as
assigned by the Chief Executive Officer or his designee, if any such failure is
not cured within five (5) days following your receipt of written notice from the
Chief Executive Officer or his designee.

 

3.              Settlement.

 

The Restricted Stock Units granted to you under this agreement will be converted
to shares of Valmont Common Stock and delivered to you on the Vesting Date
(“Settlement”). The Restricted Stock Units that vest in connection with your
termination of employment as provided in Section 2(b) above will be converted to
shares of Valmont Common Stock and distributed to you within 2-1/2 months
following your termination of employment.  The pro rata portion of the
Restricted Stock Units that vest in connection with your termination of
employment as provided in Section 2(c) above will be converted to shares of
Valmont Common Stock and distributed to you on the Vesting Date.

 

4.              Withholding of Tax.

 

Generally, when the Restricted Stock Units are vested you will be required, for
income tax purposes, to recognize the value of the shares of Valmont Common
Stock delivered to you. The value of a share of Valmont Common Stock shall be
the closing price on the New York Stock Exchange on the Vesting Date.  You must
satisfy any required income tax and employment tax withholding when your
Restricted Stock Units vest. You may satisfy any related minimum statutory tax
withholding obligations by reducing the number of shares otherwise deliverable
to you and/or by deducting an amount from other cash compensation that is
payable to you. You must notify Valmont of your election on or prior to the
Vesting Date; if you do not provide such notice, Valmont can deduct such amounts
from other cash compensation payable to you.  Any amounts required to be
withheld, not covered by the foregoing provisions, shall be paid through a
payroll deduction on your next paycheck.

 

5.              Retention of Shares.

 

If you are subject to Valmont’s stock ownership guidelines and have not met
those guidelines at the time of Settlement, you shall retain, and not transfer
or otherwise dispose of, at least seventy-five (75%) of the net shares delivered
to you until you meet the applicable ownership guidelines.

 

6.              Dividends Rights.

 

Restricted Stock Units are not entitled to dividends payable on Valmont Common
Stock. However, upon Settlement, Valmont will pay you a cash payment equal to
the amount of dividend you would have received as a holder of equivalent shares
of Valmont Common Stock between the Grant Date and the Vesting Date. This
payment shall be treated as additional compensation to you and is subject to
withholding.

 

If any adjustment in Valmont’s capitalization as described in the Plan occurs,
appropriate adjustments will be made (as provided in the Plan) to the remaining
Restricted Stock Units under this agreement in

 

2

--------------------------------------------------------------------------------


 

such a manner as the Human Resources Committee (the “Committee”) determines to
be equitable in its sole discretion.

 

7.              Voting Rights.

 

Restricted Stock Units are not entitled to the voting rights associated with
Valmont Common Stock.

 

8.              Restrictions.

 

The Restricted Stock Units may not be sold, assigned, pledged, exchanged,
hypothecated, or otherwise transferred, encumbered, or disposed of, otherwise
than by the laws of descent and distribution upon your death.

 

9.              Restrictive Covenants.

 

9.1                               In consideration of your rights under this
agreement and in addition to the restrictive covenants contained in any
employment agreement with Valmont, you agree and covenant not to:

 

a.              disclose any of Valmont’s Confidential Information except as
expressly authorized in writing by Valmont or as may be required by applicable
law or a valid court order. “Confidential Information” means any information
that relates to the Company’s actual or anticipated business or research and
development, customer information, product information, technical data, trade
secrets or know-how, and all other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary. Confidential Information
does not include any of the foregoing information that is or becomes publicly
known through no wrongful act or omission by you or by others who were under
confidentiality obligations as to the disclosed information;

 

b.              during the twelve (12) months following termination of your
employment for any reason, directly or indirectly, solicit, contact (including
but not limited to, email, regular mail, express mail, telephone, fax, and
instant message), attempt to contact or meet with customers or dealers or sales
agents of Valmont, its affiliates or subsidiaries, with whom you had contact
during your employment, for the purpose of obtaining business from such
customers or dealers in competition with Valmont; or

 

c.               during the twelve (12) months following termination of your
employment for any reason, directly or indirectly, solicit, hire, recruit,
attempt to hire or recruit, or induce the termination of employment of any
employee of the business(es) of Valmont, its affiliates or subsidiaries if you
have been involved with such business(es) or had access to the proprietary
information of such business(es).

 

9.2                               In the event of a breach of any of the
covenants contained in Section 9.1:

 

a.                  you hereby consent and agree that Valmont shall be entitled
to seek, in addition to other available remedies, a temporary or permanent
injunction or other equitable relief against such breach from any court of
competent jurisdiction, without the necessity of showing any actual damages or
that money damages would not afford an adequate remedy, and without

 

3

--------------------------------------------------------------------------------


 

the necessity of posting any bond or other security.  The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages, or other available forms of relief; and

 

b.                  any unvested portion of the Restricted Stock Unit Award
shall be forfeited effective as of the date of such breach, unless sooner
terminated by operation of another term or condition of this agreement or the
Plan.

 

9.3                               Valmont and you agree that, to the extent
permitted under applicable law, any court of competent jurisdiction is expressly
authorized to modify any unenforceable provision of this Section 9 in lieu of
severing such unenforceable provision from this agreement in its entirety,
whether by rewriting the offending provision, adding additional language to the
offending provision, or by making such other modifications as it deems warranted
to carry out the intent and agreement of the parties as embodied herein to the
maximum extent permitted by law. Valmont and you expressly agree that this
agreement as so modified by the court shall be binding and enforceable.

 

10.       Reimbursement.

 

In the event that (i) Valmont is required to restate and submit to the
Securities and Exchange Commission a restatement of its audited financial
statements for a fiscal year after fiscal 2006 due to material noncompliance
with any financial reporting requirement and (ii) you engaged in fraud or
intentional misconduct that caused or contributed to the need for the
restatement, as determined by the Board of Directors, then the Company, in an
appropriate case as determined by the Board of Directors, shall be entitled to
(i) immediately terminate and forfeit any Restricted Stock Units and/or
(ii) require you to return to the Company the value of any previously settled
Restricted Stock Units (valued as of the date of settlement with respect
thereto), in whole or part, and return all dividend equivalents and/or dividends
paid thereon. The rights of reimbursement of the Company shall be in addition to
any other right of reimbursement provided by law.

 

11.       Internal Revenue Code Section 409A.

 

Some or all of the Restricted Stock Units may be subject to IRC Section 409A. If
a Restricted Stock Unit is subject to Internal Revenue Code Section 409A and if
you are a “specified employee” (as defined under IRC Section 409A) on the date
your employment is terminated, the Settlement of any such Restricted Stock Unit
that is due upon your termination of employment will be deferred until the
seventh calendar month following the calendar month of your “separation from
service” (as defined under IRC Section 409A)

 

This agreement is intended to comply with IRC Section 409A and shall be
construed and interpreted in accordance with such intent. Any provision of this
agreement that would result in the imposition of the additional tax under IRC
Section 409A of the Code shall be amended on a timely basis to eliminate, or
reduce to the extent possible, the additional tax. Such amendment may be made on
a retroactive basis, in accordance with regulations and other guidance issued
under IRC Section 409A of the Code.

 

12.       General.

 

a.              You have been advised as to how you can obtain a copy of the
Plan and you agree that the Restricted Stock Units shall be subject to all of
the terms and conditions set forth in the

 

4

--------------------------------------------------------------------------------


 

Plan, including future amendments thereto, if any, pursuant to the terms
thereof, which Plan is incorporated herein by reference as part of this
agreement.

 

b.              The authority to manage and control the operation and
administration of this agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this agreement as it has with
respect to the Plan. Any interpretation of the agreement by the Committee and
any decision made by it with respect to the agreement is final and binding.

 

c.               Provided you continue to be an employee of Valmont, or any of
its affiliates or subsidiaries, your rights to the Restricted Stock Units will
not be affected by any change of your duties or position.  Nothing in this
agreement shall confer upon you any right to continue in the employment of
Valmont or to interfere in any way with the right of Valmont to terminate your
employment at any time.  The transfer of employment between any combination of
Valmont and any of its affiliates or subsidiaries shall not be deemed a
termination of employment.

 

d.              Valmont is not obligated to issue or deliver any shares of
Valmont Common Stock if the issuance or delivery thereof shall constitute a
violation of any provision of any law or any regulation of any governmental
authority or any national securities exchange.

 

e.               You have read and understand this entire agreement and agree to
be bound by its terms.

 

13.       Binding Effect.

 

This agreement shall be binding upon and inure to the benefit of any successors
to the Company and all persons lawfully claiming to be your successor.

 

14.       Governing Law.

 

This agreement shall be governed by, and construed in accordance with, the laws
of the state of Nebraska.

 

IN WITNESS WHEREOF, Valmont has caused this agreement to be duly executed by an
officer thereunto duly authorized, and you have executed this agreement,
effective as of the Grant Date.

 

 

VALMONT INDUSTRIES, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Employee

 

 

5

--------------------------------------------------------------------------------
